Citation Nr: 1533968	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-02 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the right knee.  

2.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1982 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for higher ratings for degenerative arthritis of the right and left knees. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for higher ratings for degenerative arthritis of the right and left knees have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  The RO in May 2010 denied degenerative arthritis of the right and left knees.  The Veteran perfected an appeal.  However, on July 15, 2015, he submitted a statement requesting withdrawal of his appeal. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or his authorized representative (a representative may not withdraw a Substantive Appeal filed by the Appellant personally without the express written consent of the Appellant).  38 C.F.R. § 20.204(c).  

The Veteran has withdrawn his appeal regarding entitlement to higher ratings for degenerative arthritis of the right and left knees.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed without prejudice. 


ORDER

The appeal regarding service connection for higher ratings for degenerative arthritis of the right and left knees, is dismissed. 




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


